internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil c scholarship administrator d program e employer x dollars y dollars dollar_figure amount dollar_figure amount dear we have considered your request for advance approval of your employer-related grant- making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation as defined in sec_509 the information submitted indicates that grants funded by you will be administered supervised and paid out by c c is exempt from federal_income_tax under sec_501 of the internal_revenue_code and has been classified as a publicly_supported_organization the name of your scholarship program is d c will prepare and furnish under the terms of an agreement you will make annual contributions to c to fund scholarships for the children of the employees of e application forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award confirm enrollment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by the recipients in their educational programs recipients are determined solely by c utilizing selection criteria you provided whereby each candidate is evaluated based on the following past academic record and future potential demonstrated leadership and participation in school and community activities honors work experience statement of goals and educational aspirations and goals unusual personal or family circumstances and an outside appraisal financial need will not be considered recipients will be selected from a pool of qualified applicants as d conducts business in foreign countries the pool of eligible applicants will include foreign individuals you will comply with the office of foreign assets control ofac procedures by a b verifying that any recipient of any scholarship grant and the employee parent are not on ofac’s list of specially designated nationals and blocked persons and verifying that the educational_institution attended by the scholarship grant recipient is not located in a country considered to be a state sponsor of terrorism by ofac the authorized distributions for new awards will be x dollars for an award the award will be y dollars each year for each remaining year of undergraduate full-time study at an accredited four-year college or university as of the time of the individual’s application up to four years maximum or if earlier until a bachelor’s degree is earned if an individual is selected awards are renewable however in order to receive an award for any subsequent year the student must maintain a cumulative gpa of at least on a scale or its equivalent for all prior years of undergraduate study awards are for undergraduate study only c will issue the following reports to you - - - - - program summary number of awards size of awards and final fees recipient form student names institution going to location summary towns recipients came from statistical report complete breakdown by demographics of recipients program history will not be produced until the second year_of_participation the number of new awards in any year will not exceed percent after applying the rounding convention of the irs rev_proc of the number of employees’ children who i were eligible ii were applicants for such grants and iii were considered by the selection committee in selecting the recipients of grants in that year the scholarships will not be used as a means of inducement to recruit employees for e nor will a grant be terminated if the employee leaves e scholarships will only be awarded to students that plan to enroll in an institution that meets the requirements of sec_170 of the code the recipient will not be restricted in his her course of study c will supply statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 1976_2_cb_670 you will ensure compliance with the percentage tests under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to the same individuals selection of grant recipients will be made by a committee of individuals chosen and directly solely by c who are knowledgeable in the education field and who have the background and knowledge to properly evaluate the potential of applicants the selection committee will be totally independent and separate from e selection of recipients will be forwarded by c to you solely to verify the recipients’ eligibility requirements and the selection criteria followed by the committee in considering the candidates and in making selections public announcement of the grants will be made either by c selection committee or by you you impose minimum requirements for grant eligibility these requirements are related to the your purpose and act to limit the selection committee’s consideration to those children of employees who both meet the minimum standards for admission to an educational_institution for which grants are available and would be reasonably be expected to attend such institution the following requirements are placed on applicants a b applicants must be children of employees of e who have a minimum of one year of employment with the company as of the application deadline date eligibility is not related to any other employment related factors applicants must be high school seniors who plan to enroll for the first time or students who are already enrolled in a full-time undergraduate course of study at an accredited four-year college or university sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
